MIDDLETON, J.
We are not prepared to say that as to the ordinance there was any prejudicial error by the court when the motion was overruled. However, the defendant thereafter offered evidence in support of its defense and this evidence was followed by the plaintiff with evidence in rebuttal and by the introduction in evidence of the ordinance in question.
From this situation it is manifest that the complaint now made by the company can go only to the order in which the evidence was introduced in the trial of the case.
Under the liberal rules of procedure in respect to the submission of evidence, there was no prejudicial error in its admission in rebuttal and when the ordinance was so received in evidence there was no further ground for complaint left to the defendant company. The judgment is affirmed.
MAUCK, PJ, and BLOSSER, J, concur.